Citation Nr: 1714420	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The April 2010 rating decision found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a right knee disability.  A notice of disagreement was received in May 2010, a statement of the case was issued in May 2013, and a substantive appeal was received in June 2013.

The September 2013 rating decision found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a left knee disability.  A notice of disagreement was received October 2013, a statement of the case was issued in September 2014, and a substantive appeal was received in September 2014.

In March 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In June 2016, the Board determined that new and material evidence had been received to reopen the claims of entitlement to service connection for right and left knee disabilities.  It then remanded this case for additional development, and the case has been returned for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for disabilities of the right and left knees.  He essentially contends that these disabilities arose from injuries sustained during service.  Alternatively, he contends that his left knee disability may have been caused or aggravated by the right knee disability.  The Veteran testified at his March 2016 Board hearing that he had injured his knees while playing basketball during service, but that he had not sought treatment for these injuries.  

Service treatment records reflect that the Veteran was hospitalized for 29 days in January and February 1966 in connection with treatment he received for a left inguinal hernia and a left hydrocele.  The narrative summary from this hospitalization states that the Veteran "has had torn ligaments in both knees, otherwise 'Review of Systems' is essentially negative or noncontributory."  Under the "Past Medical History" section, it is noted that "[i]njuries include torn ligaments of both knees."  It is unclear how much more detailed information the Veteran provided to his treatment providers concerning the nature and circumstances of these injuries, as no attempt has been made to obtain the records that were prepared in connection with this 29-days hospitalization.  On remand, the AOJ should attempt to obtain these hospitalization records.

In-patient hospitalization records may be stored separately from service treatment records and require a separate PIES request.  See VA Adjudication Manual, M21-1, Part III, Subpart iii, Chapter 2, Section A, paragraphs 1(a), (b), and (c).  A request to the National Personnel Record Center (NPRC) for the inpatient hospitalization records in this case must be made under PIES Address Code C01-V (with the 'V' signifying that the case is being processed in VBMS).  See M21-1, III.iii.2.B.4.e.  VA must make the appropriate attempts to obtain the identified relevant service inpatient hospitalization records.

In addition, the Board notes that the etiology opinion contained in the July 2016 VA examination report does not adequately address the Veteran's reports of in-service injury, as was requested in the Board's June 2016 remand.  Therefore, a new opinion is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must send a request via PIES code C01-V to request any clinical treatment records pertaining to the Veteran's in-service treatment at Fort Hood, Texas.  The AOJ must document any response in the record.  See M21-1, III.iii.2.B.4.e.

2.  Following completion of the above, arrange for the claims file to be sent to a medical professional with appropriate expertise to obtain an opinion with respect to the questions, below.  If the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate examiner.  The VA examiner is asked to thoroughly review the claims file, as well a copy of this REMAND.  The examiner should note in the VA examination report that this action has been accomplished.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

Specifically, the examiner is asked to provide an opinion that addresses the following:
   
(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's right or left knee disabilities originated during or were caused by his military service?

(b)  Are torn knee ligaments like those that the Veteran contends occurred during service of a nature that is likely to develop into osteoarthritis?
 
(c)  In answering the above questions, please discuss the following evidence relating to the Veteran's contentions of in-service incurrence of injuries to his right and left knees:

(i)  The Veteran's denial of a history of, or current, knee problems on his March 1963 enlistment medical history report.

(ii)  The March 1963 enlistment examination report's notation that the Veteran's lower extremities were clinically normal when examined.

(iii)  The Veteran's endorsement of a history of, or current, painful knee joints and bilateral trick knees on his January 1966 separation medical history report.  

(iv)  The notations in the February 1966 narrative summary that the Veteran "has had torn ligaments in both knees." 

(v)  The Veteran's testimony at his March 2016 Board hearing that he had injured his knees when he tripped on someone's foot while playing basketball during service.  (For purposes of this opinion, please assume the credibility of this testimony.)

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

3. After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




